Citation Nr: 1443253	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-43 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating greater than 40 percent for service-connected lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active service from February 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.

By way of background, the Board notes that the instant matter stems from a January 2009 claim for increased disability compensation for the Veteran's service-connected right knee disability.  In the March 2010 rating action, the RO reduced the disability rating assigned for the Veteran's service-connected lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee from 40 percent to 10 percent, effective June 1, 2010.  The Veteran disagreed with the reduction and appealed to the Board.  After the matter was remanded for the Veteran to be scheduled for a Travel Board hearing, which hearing was held before the undersigned Acting Veterans Law Judge in July 2011, the Board issued a June 2012 decision wherein it restored the Veteran's 40 percent rating for his service-connected lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee, and remanded the issue of entitlement to a rating in excess of 40 percent for further development.  Upon completion of the requested development, the agency of original jurisdiction readjudicated the matter via a November 2012 Supplemental Statement of the Case and, upon denial, returned the case to the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 
FINDING OF FACT

The Veteran's service-connected lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee is manifested by symptomatology resulting in functional loss equating to a limitation of extension to no greater than 30 degrees; the Veteran does not experience ankylosis and objective evidence of instability or subluxation has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for service-connected lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For claims for increased compensation for already service-connected disabilities, the VCAA requires generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information via letters dated in January and April 2009.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes, and was provided examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was medically evaluated in April 2009, May 2010, and October 2012.  

As noted above, the Veteran testified at a personal hearing held before the undersigned in July 2011.  A transcript of that hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The Board further observes that this case was remanded in June 2012 in order to afford the Veteran a VA examination so as to assess the severity of his right knee disability.  Thereafter, the Veteran was afforded a VA examination in October 2012.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. §§ 4.40 and 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

In the instant case, the Veteran has been in receipt of VA disability compensation for his service-connected right knee disability, effective since November 1969.  A review of the rating actions relevant to the Veteran's right knee disability rating over time shows that his right knee disability has been evaluated at various times under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, and 5299-5261.  Although the most recent code sheets indicate that his disability is being evaluated as 40 percent disabling under Diagnostic Code 5257, when the Veteran's right knee disability rating was increased from 20 to 40 percent by way of a November 2002 rating decision, the RO determined that his disability was more appropriately evaluated, by analogy, under "under the diagnostic code and criteria for limitation of extension of the knee."  Indeed, Diagnostic Code 5257 does not provide for a 40 percent disability rating.  The 40 percent rating was therefore assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5261.  Prior to that time, the Veteran's disability had been rated as 20 percent disabling under Diagnostic Code 5257, effective from July 12, 1990.

In the instant case, because the degenerative joint disease is now part of the Veteran's service-connected right knee disability and because he was previously rated under Diagnostic Code 5257, the Board has considered both VAOPGCPREC 23-97 and the decision by United States Court of Appeals for Veterans Claim (Court) in Murray v. Shinseki, 24 Vet. App. 420 (2011).  In VAOPGCPREC 23-97, VA's General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (and, by extension 5010) and 5257, provided that a separate rating must be based upon additional disability.  In Murray, the Court held that the protection afforded by 38 C.F.R. § 3.951 prohibits VA from changing the applicable Diagnostic Code under which a Veteran is rated for a particular disability, if rated for 20 years or more, even if that change did not result in a decrease in the overall rating to the Veteran, and even if the symptoms for which the Veteran was originally compensated no longer existed.  24 Vet. App. at 427.  

However, as the Court pointed in Murray, where a rating for a particular disability has been in effect for less than 20 years, it is permissible for the RO to switch Diagnostic Codes to more accurately reflect that nature of the disability.  24 Vet. App. at 425.  This is precisely what was done in this case.  Although more recent RO decisions appear to indicate that the Veteran's right knee disability has been rated under Diagnostic Code 5257 for more than 20 years, this is simply not the case as outlined above and the recordation of Diagnostic Code 5257 on the Veteran's more recent code sheets as being the Diagnostic Code under which his right knee disability is rated is simply error by the RO.  Accordingly, under the facts of this case, the Board finds that the Veteran is not in receipt of a protected disability rating under Diagnostic Code 5257.

Turning to the evidence relevant to rating the severity of the Veteran's right knee disability during the applicable time period, the Veteran was afforded a VA examination in April 2009 during which he reported experiencing constant right knee pain, described as "crushing or aching" and rated as a ten out of ten in severity.  The Veteran related further that he experienced weakness, chronic swelling, and lack of endurance in the right knee, and that his symptoms caused difficulty with activities such as walking, using stairs, and performing activities of daily living.  He also reported that he was unable to lift heavy objects and stated that he had been diagnosed as having severe arthritis and advised by his private treating physician to consider right knee replacement surgery.  

Physical examination of the right knee revealed tenderness to palpation in the medial and lateral joint line.  Range of motion testing demonstrated full extension and flexion to 130 degrees, with crepitus throughout the range of motion.  The examiner indicated that the Veteran's range of right knee motion was limited by pain, but not by repetitive use, fatigue, weakness, lack of endurance, or incoordination.  Medial and lateral collateral ligaments were stable to varus and valgus stress tests, and the results of anterior drawer and McMurray tests were within normal limits.  It was noted that the diagnosis of a lacerated semi-lunar cartilage, status post medial meniscectomy, with degenerative joint disease of the right knee remained unchanged and that the Veteran continued to have severe pain associated with his arthritis, as well as a reduced range of motion and difficulty standing.  

Private treatment records dated in April 2010 note that the Veteran had been receiving treatment for his right knee at that facility for the preceding eight years.  The records recite a medical history that includes arthroscopic debridement surgery in 2000, which revealed significant post-traumatic arthritis, followed by progressive worsening of pain and loss of right knee motion.  They further indicate that x-rays of the right knee have confirmed progressive and severe post-traumatic arthritis, as well as the recent development of chondrocalcinosis in the remaining cartilage in the Veteran's right knee.  Concerning his then-current symptoms, the April 2010 private records suggest that the Veteran's right knee symptoms had become almost incapacitating, and that the Veteran has lost much of his right knee flexion and experienced intermittent swelling.  They also state that functionally, the Veteran was able to walk only a couple of blocks before stopping and was essentially unable to use stairs.  Range of motion testing demonstrated a loss of five degrees of extension and flexion from a fixed position of five degrees to 95 degrees.  Two degrees of valgus/varus laxity was also noted in the knee.  Future right knee replacement surgery was also recommended.

The Veteran was afforded another VA examination in May 2010 VA, at which time he reported symptoms to include constant right knee pain with clicking and locking, aggravated by walking for more than 15 minutes or distances of more than one block, using stairs, and by rainy weather.  The Veteran also reported flare-ups of severe pain, occurring twice a day and lasting for periods up to three or four hours.  On examination, the Veteran's gait was mildly antalgic through the right knee.  Range of motion testing revealed a loss of 15 degrees of extension during a focused examination, and a loss of 10 degrees of extension while the Veteran was in a standing position.  The Veteran was able to achieve flexion to 90 degrees, which diminished to 85 degrees and 80 degrees after repetitive motion.

During his July 2011 hearing, the Veteran reported that his symptoms had been gradually worsening and described symptoms and functional limitations that were consistent with those noted in the aforementioned treatment records and VA examination reports.  

The Veteran was again examined by VA in October 2012.  The examiner reviewed the evidence of record, to include the Veteran's medical history as recorded in prior VA examination reports and recorded the Veteran's asserted right knee symptomatology, to include pain, stiffness, weakness, swelling, instability, locking, fatigability, and lack of endurance.  The Veteran also reported flare-ups, stating that he had right knee flare-ups with increased pain.  These were noted to occur daily in the winter to a couple of times a week in the summer.  The Veteran described the flare-ups to be moderate to severe in intensity and stated that they lasted two to three hours.  He also reported a moderate to severe decreased in range of motion during a flare-up.  Range of motion testing revealed that the Veteran was able to achieve flexion to 110 degrees, with the objective onset of pain to be at 100 degrees, and full extension, with no objective evidence of pain.  The examiner later noted an extension lag of 10 degrees, but stated that the Veteran was able to fully extend the right knee.  Repetitive testing produced the same results.  From a functional standpoint, the Veteran's right-knee disability was noted to result in less movement than normal and pain on movement.  The examiner also indicated pain on palpation of the right knee.  Muscle strength testing demonstrated normal strength.  Joint stability testing failed to reveal evidence of any right knee instability and there was also no indicated of a history of recurrent patellar subluxation and/or dislocation.  Regarding symptoms related to the Veteran right meniscus, the examiner noted frequent episodes of locking and of joint pain.  

Regarding the Veteran's right-knee symptoms, the examiner noted that the Veteran's gait was mildly antalgic through the right knee, due in part to his left knee.  It was also noted that the Veteran was wearing a sleeve brace for his right knee and that he had reported feeling unstable in his right knee, with some episodes of giving way.  No other limitations on standing or walking were observed.  The examiner also noted that x-rays of the right knee had been taken in July 2012, the report of which reveals tricompartmental osteoarthritis, most significant in the medial compartment, not significantly changed from the last examination.

Regarding the functional impact of his right-knee disability, the Veteran reported working full time, but indicated missing three days of work in the past six months due to right knee and stated that he left early a few times for the same reason.  He reported independent self-care, but stated that he did not do household chores, yard work, or heavy lifting, and also did not exercise.  He stated that when he would have to hold onto a counter when bending over to pick up objects and indicated no kneeling or squatting.  He reported being able to stand for 10 minutes and being able ascend and descend stairs slowly, but stated that he generally avoided stairs.  There was no limitation on sitting, but he may stretch his legs of change positions.  

As noted above, the Veteran was assigned a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5261.  The Board notes that hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, miscellaneous diseases, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).  In this case, the RO has determined that the Veteran's right disability is most appropriately rated under the criteria set forth in Diagnostic Code 5261, which pertains to limitation of extension.

Under Diagnostic Code 5261, a 40 percent rating is assigned when extension is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261 (2013).  A higher rating of 50 percent is warranted when extension is limited to 45 degrees.  The Board finds that the evidence of record fails to support rating in excess of the currently assigned 40 percent under Diagnostic Code 5261 based on actual limitation of motion caused by the Veteran's right knee disability because it has not been demonstrated that he has extension limited to 45 degrees.  Indeed, his actual limitation of extension has been shown to be no worse than 15 degrees during the relevant time period, which warrants only a 20 percent rating under Diagnostic Code 5261.  The Board has also considered whether any additional functional loss that the Veteran may have sustained by virtue of the DeLuca factors, as described in 38 C.F.R. §§ 4.40, 4.45, 4.59, warrants a rating in excess of 40 percent but finds that it does not.  It is clear that the Veteran's is already being compensated for any additional functional loss due to such factors as those described in 38 C.F.R. §§ 4.40, 4.45, 4.59, as his actual limitation of motion does not entitle him to a 40 percent rating.  

In finding that a rating in excess of 40 percent is not warranted based on consideration of the DeLuca factors, the Board points out that that the only other diagnostic code applicable to rating disabilities of the knee that provides for a rating in excess of 40 percent is Diagnostic Code 5256, which pertains to ankylosis of the knee.  "Ankylosis is defined as the '[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.'"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  Clearly the Veteran's right knee joint does not remain in a fixed position.  Further, even considering any subjective complaints of pain, the Veteran's range of motion is not analogous to favorable ankylosis, and certainly not to favorable ankylosis anywhere between 20 and 45 degrees, or at any angle of greater than 40 degrees, which is required for a rating in excess of 40 percent under Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).  

Regarding the notations of severe right knee pain, the Board notes that a rating of 60 percent is available under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for chronic residuals of a knee replacement consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2013).  In the instant case, however, the Veteran has not undergone a right knee replacement.  Thus, Diagnostic Code 5055 is not for application.  

The Board has also considered whether a rating is warranted under Diagnostic Code 5260 (limitation of flexion).  See VAOPGCPREC 9-2004 (Sept. 17, 2004) (VA General Counsel opinion holding that where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.).  Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A 30 percent rating is applicable where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  In the instant case, the Board finds that the evidence of record fails to support a rating under Diagnostic Code 5260, as there is no indication the Veteran's flexion is limited to even a noncompensable degree.  Although the April 2010 private records suggested that the Veteran had lost much of his right knee flexion, that finding is at odds with the objective evidence showing that the Veteran was then able to achieve flexion to 95 degrees.

Further, as to the Veteran's complaints of instability, the Board finds no objective medical evidence dated during the relevant time period of subluxation or lateral instability in the right knee.  The Board acknowledges the Veteran's complaints of instability and giving way during the pendency of his claim; no examiner, however, has provided objective evidence of instability.  Indeed, all relevant joint stability tests have been negative, which would suggest no actual, as opposed to perceived, instability of the knee.  Although the Veteran is competent to report that his knees give way, the Board finds that as a lay person without the appropriate medical training and expertise, he is not competent to state that that symptom is indicative of true instability as opposed to some other patellofemoral dysfunction, especially in light of the negative findings when the right knee joint was specifically tested for 
stability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Board finds that a separate rating under Diagnostic Code 5257, to the extent is would be permissible to assign one, is not warranted as the objective evidence fails to demonstrate recurrent subluxation or lateral instability of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has similarly considered whether referral for extra-schedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's right knee disability have not been so exceptional or unusual such that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain, flare-ups, locking, giving way, and limitation of activities.  The Board does not find that these symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extra-schedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 114-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed.Cir.2009); 38 C.F.R § 3.321(b)(1) (2013).  Indeed, the rating schedule and associated regulations compensate for pain, flare-ups, and locking.  Although limitation of activities such as walking, standing, ascending and descending stairs, and use of a knee sleeve are not specifically noted in the rating schedule, it is clear the Veteran's activities are limited due to his knee pain and that the knee sleeve is used to alleviate the Veteran's symptoms, which are accounted for by the rating schedule.  Further, although the evidence indicates that that the Veteran missed a certain number of days of work due to this right knee disability, the Board notes that disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder and thus, the Veteran's disability rating contemplates such reduction in earning capacity due to such things as occasionally missing work on account of a service-connected disability.  See 38 U.S.C.A. § 1155.  This alone does not require referral extra-schedular consideration without a showing that the Veteran exhibits symptoms not contemplated by the rating schedule.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  In this case, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record, as there is no indication that the Veteran is unemployable.  See Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Indeed, the evidence of record shows that the Veteran is working.

In sum, the Board finds no basis upon which to assign a rating in excess of 40 percent for the Veteran's service-connected right knee disability.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a higher disability rating at any point during the pendency of the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

A disability rating greater than 40 percent for service-connected lacerated semi-lunar cartilage with medial meniscectomy and degenerative joint disease of the right knee is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


